Name: COMMISSION REGULATION (EC) No 1413/95 of 22 June 1995 repealing Regulation (EC) No 1175/95 suspending advance fixing of export refunds for certain products processed from cereals and rice
 Type: Regulation
 Subject Matter: plant product;  trade policy;  foodstuff
 Date Published: nan

 Official Journal of the European Communities 23 . 6. 95No L 140/20 [ EN COMMISSION REGULATION (EC) No 1413/95 of 22 June 1995 repealing Regulation (EC) No 1175/95 suspending advance fixing of export refunds for certain products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular the first subparagraph of Article 13 (7) thereof, Whereas Article 13 (7) of Regulation (EEC) No 1766/92 makes provision for the suspension of arrangements re ­ lating to the advance fixing of export refunds if the market situation indicates that the said arrangements are causing difficulties or if such difficulties are in danger of arising ; Whereas Commission Regulation (EC) No 1 175/95 (2) suspended advance fixing of the export refund for certain products processed from cereals and rice ; whereas under present circumstances suspension of advance fixing is no longer necessary ; whereas Regulation (EC) No 1175/95 should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 1175/95 is hereby repealed . Article 2 This Regulation shall enter into force on 23 June 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 2 OJ No L 118 , 25. 5 . 1995, p. 18 .